United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20214
                         Summary Calendar



ANTHONY F. HOUSTON,

                                    Plaintiff-Appellant,

versus

JAMES R. ZELLER; MELVIN BROCK; WALTER LONG, Doctor;
WILLIAM H. REINKINS; ROCHELLE MCKINNEY,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3461
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Anthony F. Houston, Texas prisoner # 719384, appeals the

dismissal on summary judgment of his civil rights complaint filed

pursuant to 42 U.S.C. § 1983.   Houston argues that prison

officials and medical care providers at the Ferguson Unit of the

Texas Department of Criminal Justice (TDCJ) violated the Eighth

Amendment prohibition against cruel and unusual punishment by

showing deliberate indifference to his serious medical needs.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20214
                                -2-

     Houston alleges that the medical providers Dr. Walter Long

and William H. Reinkins withheld needed medications from him and

failed to restrict his prison work assignments; however, Long and

Reinkins were never served with the complaint and have not

appeared in the suit.   Houston also named as defendants the head

warden James R. Zeller, the assistant warden Melvin Brock, and

Rochelle McKinney, the TDCJ’s regional medical administrator

(collectively, the defendants), asserting that these supervisory

prison officials refused to take proper action on his grievances

to remedy the constitutional violations.   Houston seeks

injunctive and monetary relief.

     Houston’s claims against the defendants in their official

capacities fail as a matter of law because a state official sued

in his or her official capacity is not a “person” who can be sued

for purposes of liability under § 1983.    See Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989).

     Houston has not shown that the defendants or his medical

providers “refused to treat him, ignored his complaints,

intentionally treated him incorrectly, or engaged in any similar

conduct that would clearly evince a wanton disregard for [his]

serious medical needs.”   See Domino v. Texas Dep’t of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001) (internal quotation

marks and citation omitted).   At most, Houston has established

that he disagreed with the prison physician’s choice of

medications for him and the physician’s judgment that he was not
                          No. 03-20214
                               -3-

restricted medically as to job assignments; such disagreements

cannot support a claim of cruel and unusual punishment.     See

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Thus, Houston’s claims against the defendants in their

individual capacities and for injunctive relief, while cognizable

under 42 U.S.C. § 1983, also fail because Houston has not shown

that there exists any genuine issue of material fact regarding

whether the defendants either were personally involved in any

constitutional violation or whether there was a causal connection

between the defendants’ conduct and any constitutional violation.

See Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).

Consequently, the district court’s dismissal of Houston’s

complaint is AFFIRMED.